EXHIBIT 10.2

 

PROMISSORY NOTE

 

$5,000,000.00   May 10, 2005

Term: July 31, 2005

  Nashua, New Hampshire

 

FOR VALUE RECEIVED, on or before the Maturity Date, Micronetics, Inc., a
Delaware corporation with an address of 26 Hampshire Drive, Hudson, New
Hampshire 03051 (the “Maker”), promises to pay to Banknorth, N.A., a national
banking association (the “Lender”), or to its order, at its place of business at
300 Franklin Street, Manchester, New Hampshire and a mailing address of P.O. Box
600, Manchester, New Hampshire Five Million and No/100ths Dollars
($5,000,000.00), together with interest in arrears on the unpaid principal
balance from time to time outstanding and on all outstanding interest not paid
when due, from the date hereof, until the entire principal amount due hereunder
is paid in full, at the Adjustable Rate (as hereinafter defined). Interest shall
be payable monthly, commencing one (1) month from the date hereof, and on the
same day of each month thereafter (or on the last day of the month if such day
does not exist in a particular month), or the next business day thereafter if
such day is not a business day, and continuing monthly thereafter until this
Note is paid in full. In each case, interest shall be calculated on the basis of
the actual number of days elapsed over a year of 360 days.

 

Commencing on the date hereof, interest shall be charged at the Adjustable Rate.

 

As used herein, the following terms shall have the meanings set forth below:

 

“Adjustable Rate” shall mean an adjustable annual rate equal to two and one
quarter percent (2.25%) above the One Month LIBOR (London Interbank Offering
Rate). Such adjustments shall become effective on the first day of each month.
Lender shall not be required to notify Borrower of adjustments in said interest
rate.

 

“One Month LIBOR” means the rate for deposits in U.S. Dollars for a period equal
to one month, as such rate appears on Telerate Page 3750 as of 11:00 AM, London
time, on the day that is two business days prior to the adjustment date. If such
rate does not appear on Telerate Page 3750, the rate for that adjustment date
will be the arithmetic mean of the rates quoted by major banks in London,
selected by the Lender, for a period equal to one month, as of 11:00 AM, London
time, on the day that is two business days prior to the adjustment date.

 

“Telerate Page 3750” means the display designated as “Page 3750” on the Dow
Jones Telerate Service (or such other page as may replace Page 3750 on that
service or such other service as may be nominated by the British Bankers’
Association as the information vendor for the purpose of displaying British
Bankers’ Association Interest Settlement Rates for U.S. Dollar Deposits).

 

“Maturity Date” shall mean July 31, 2005.

 

Page 1 of 3



--------------------------------------------------------------------------------

So long as no Event of Default (as hereinafter defined) shall occur, in which
event the Lender may elect to accelerate the maturity hereof, the principal
balance of this Note together with any unpaid interest thereon, shall be due and
payable as follows:

 

a. Commencing one (1) month from the date hereof and on the same day of each
month thereafter payment of interest only.

 

b. Any unpaid principal or interest remaining unpaid on the Maturity Date shall
be due and payable at that time.

 

During the term hereof, the Maker may borrow, repay and reborrow up to the full
original amount of the Note subject to the terms of the Security Agreement and
this Note. The Maker may prepay this Note, in whole or in part, at any time,
without penalty. Any prepayment shall be applied first to any late charges, then
to interest due and owing hereunder and last to principal then outstanding.

 

This Note is secured by a Revolving Loan And Security Agreement of the Maker of
even date herewith (the “Security Agreement”) covering all of the business
assets of the Maker, and together with any other instruments securing this Note,
all being hereinafter collectively referred to as the “Security Instruments”.
This Note is entitled to all of the benefits of the Security Instruments and
specific reference is hereby made to such instruments for all purposes.

 

Upon the occurrence of any one of the following events (each of which events
shall be an Event of Default hereunder):

 

(i) the failure of Maker to make any payment of principal or interest hereunder
when due and the continuance of such failure for five (5) days after written
notice thereof, or

 

(ii) an Event of Default as described and defined in any of the Security
Instruments or any other instrument evidencing the indebtedness of the Maker to
the Lender in conjunction with the loan evidenced hereby, and the expiration of
any period provided in such instrument to cure such default, or

 

(iii) the failure of the Maker to maintain the Lender as the Maker’s primary
bank of account, or

 

(iv) the failure of the Maker to maintain any insurance coverage required under
the Security Instruments,

 

then the holder hereof may declare the entire unpaid principal balance and
interest immediately due and payable without notice, demand or presentment and
may exercise any of its rights under the Security Instruments. In addition, in
the event of an Event of Default under this Note, this Note shall bear interest
from and including the date of such Event of Default, compounded monthly and
payable on demand, at a rate per annum equal to five percent (5%) above the
Adjustable Rate. In the event that the Lender or any subsequent holder of this
Note shall exercise or endeavor to exercise any of its remedies hereunder or
under the Security Instruments, the Maker shall pay on demand all reasonable
costs and expenses incurred in connection therewith, including, without
limitation, reasonable attorney’s fees. Irrespective of the exercise or
nonexercise of any of the aforesaid rights, if any monthly payment of interest
hereunder is not paid in full within fifteen (15) days after the same is due,
the Maker shall pay to the holder a processing fee on such unpaid amount equal
to six percent (6%) of such late payment.

 

Page 2 of 3



--------------------------------------------------------------------------------

The Maker waives presentment for payment, protest and demand, and notice of
protest, demand and/or dishonor and nonpayment of this Note, notice of any Event
of Default under this Note and the Security Instruments except as specifically
provided herein and therein, and waives all other notices or demands otherwise
required by law that the Maker may lawfully waive. The Maker expressly agrees
that this Note, or any payment hereunder, may be extended from time to time,
without in any way affecting the liability of the Maker. No unilateral consent
or waiver by the Lender with respect to any action or failure to act which,
without consent, would constitute a breach of any provision of this Note shall
be valid and binding unless in writing and signed by the Lender.

 

The rights and obligations of the Maker and all provisions hereof shall be
governed by and construed in accordance with the laws of the State of New
Hampshire.

 

The Maker shall remain primarily liable on this Note and the Security
Instruments until full payment, unaffected by any alienation of any collateral,
by any agreement or transaction between the Lender and any subsequent owner or
alienee of any collateral as to payment of principal, interest or other monies,
by any forbearance or extension of time, guaranty or assumption by others, or by
any other matter, as to all of which notice is hereby waived by the Maker.

 

This is the Promissory Note as described in the Security Agreement and is also
subject to all terms and conditions set forth therein.

 

IN WITNESS WHEREOF, the Maker has caused this Note to be executed and delivered
on the day and year first above written.

 

    Micronetics, Inc.

/s/ Dennis Dow

--------------------------------------------------------------------------------

  By:  

/s/ David Robbins

--------------------------------------------------------------------------------

Witness       David Robbins         Its President

 

Page 3 of 3